Citation Nr: 0702313	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  96-24 425U	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for postoperative 
lumbosacral disc disease, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1986 until July 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.

This matter was previously before the Board in October 2003 
and it was remanded for further development.

The Board notes that the veteran made a claim of entitlement 
to service connection for arthritis of his lower back in June 
2005.  However, in a July 2005 communication, he withdrew 
this service connection claim.


FINDING OF FACT

The veteran failed to report for VA examinations that were 
scheduled in conjunction with his claim for an increased 
evaluation without a showing of good cause. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postoperative lumbosacral disk disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 38 C.F.R. § 3.655 as 
appropriate.  Paragraph (b) of § 3.655, appropriate for a 
claim for increase, stipulates that when a claimant fails to 
report for a medical examination scheduled in conjunction 
with a claim for increase, without good cause, the claim for 
an increased rating shall be denied.  See 38 C.F.R. § 3.655 
(2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  However, it is also 
significant to note that, in dicta, the Court stated that in 
the normal course of events it was the burden of the veteran 
to keep the VA apprised of his whereabouts, and that if he 
did not do so there was no burden on the VA to "turn up 
heaven and earth" to find him before finding abandonment of 
a previously adjudicated benefit.  Id.  The Court has also 
held that the "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).

The record indicates that the veteran failed to report for a 
VA examination in September 1999.  In March 2000, the RO sent 
the veteran a letter stating that the results of the missed 
examination may have been helpful in determining whether an 
increase would have been warranted.  In an August 2000 report 
of contact, the veteran's brother noted that the veteran was 
willing to report for VA examination.  Also, a September 2000 
memorandum from the veteran's representative asked to have 
the veteran's examination rescheduled.  The record indicates 
the veteran failed to report for the rescheduled October 2000 
examination.

An April 2002 letter from the RO to the veteran stated that 
medical evidence was needed to evaluate his claim for an 
increased rating.  The April 2002 letter also pointed out 
that the veteran missed his last two VA examinations and 
asked him to let VA know if he was willing and able to report 
to an examination.  The May 2002 Supplemental Statement of 
the Case clearly indicated that the veteran failed to report 
to VA examinations in September 1999 and in October 2000.  An 
October 2002 Supplemental Statement of the Case notified the 
veteran of regulations changes regarding his service-
connected intervertebral disc syndrome.  The two 
aforementioned supplemental statements of the case were also 
sent to the veteran's representative.  Neither the veteran 
nor his representative responded to the May 2002 or the 
October 2002 Supplemental Statement of the Cases.  The record 
indicates that all of the above communications were sent to 
the veteran's last address of record.  See 38 C.F.R. §  
3.1(q) (2006); see also August 2000 Report of Contact, Social 
Security Administration form SSA-831-C3, and May 1996 
Statement in Support of his claim.

The October 2003 Board decision remanded the issue currently 
on appeal for a VA examination and additional notification.  
The documentation of record shows that the Appeals Management 
Center (AMC) in May 2004 notified the veteran that he was 
going to be scheduled for a VA examination and informed him 
that his claim could be denied if he failed to report to the 
examination.  The Board notes that this May 2004 letter was 
sent to a different address than those discussed in the 
previous two paragraphs.  The record does not indicate why 
the address was changed.  However, there is no indication 
that the May 2004 letter was returned as undeliverable nor 
does the veteran contend that he never received it.

A June 2004 Compensation and Pension Exam Inquiry shows that 
notice of an examination scheduled for July 2004 was sent to 
the same address as the May 2004 letter.  The veteran did not 
report to the July 2004 VA examination.  VA tried to schedule 
the veteran for another examination.  A March 2005 database 
inquiry revealed a third address for the veteran.  VA sent 
notice of an April 2005 VA examination to this third address.  
It was not returned as undeliverable and the veteran does not 
contend that he never received it.  The veteran did not 
report to the April 2005 VA examination. 

In a statement dated and received in June 2005, the veteran 
listed his address and provided two telephone numbers.  The 
address given by the veteran was the same as the address 
where the May 2004 letter from the AMC was sent.  A July 2005 
statement from the veteran contained the same information as 
the June 2005 letter.  An August 2006 Supplemental Statement 
of the Case was sent to the address listed by the veteran in 
the June 2005 and July 2005 communications.  

In this regard, the Board notes that there is a presumption 
of regularity of government process that can only be rebutted 
by clear evidence to the contrary.  Ashley v. Derwinski, 2 
Vet. App. 62 (1992).  There is no such clear evidence to 
rebut the presumption of notification in this case.  Although 
the June 2004 letter was returned as "unclaimed," the rest 
of the notification letters were not returned as 
undeliverable and the veteran has not denied receiving them.  
Even such a claim would be insufficient to rebut the 
presumption of regularity where there is no indication that a 
notice was returned as undeliverable.  YT v. Brown, 9 Vet. 
App. 195 (1996); Mason v. Brown, 8 Vet. App. 44 (1995) 
(citing Mendenhall v. Brown, 7 Vet. App. 271, 274 (1994)).  
Moreover, the Supplemental Statement of the Case in August 
2006 specifically noted that the veteran had failed to report 
for two VA examinations, and he was afforded the opportunity 
to reply.  He failed to respond, and thus has not provided 
good cause for his failure to report.  The evidence thus 
suggests that he received notice of the examination, and he 
simply failed to report.  

The Board notes that an October 2006 letter informing him 
that his case was being returned to the Board was returned.  
The envelope, on three separate lines, stated "return to 
sender, refused, unable to forward" respectively.  A hand 
written note stated "not at this address."  Despite not 
receiving the October 2006 letter, the Board finds that the 
veteran was not prejudiced by this because the record 
indicates he was issued an August 2006 Supplemental Statement 
of the Case informing him that he had 60 days to respond.  
Further, the veteran's representative did not argue otherwise 
in the December 2006 post-remand brief.

As noted above, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as 
appropriate.  38 C.F.R. § 3.655(a).  The Board finds that, 
based upon a review of the evidence of record, entitlement to 
the benefit sought cannot be established without a current VA 
examination.  This finding is consistent with the multiple RO 
notices to the veteran referencing the need for medical 
examination prior to adjudication of the appeal, and the 
Board's October 2003 remand to schedule an examination.  

The record does not establish that the veteran has shown good 
cause for his failure to report for scheduled examinations.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  Id.

Again, the regulation provides that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination, and a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. §  3.655(b) 
(emphasis added).  

The Board acknowledges the RO's efforts to locate the veteran 
in an October 2004 request to the Postmaster and a March 2005 
database inquiry.  Given this and the veteran's failure to 
respond to past VA notices or report for scheduled VA 
examinations, the Board finds that additional efforts to 
schedule an examination would be futile.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and the fact that the veteran 
has not contacted the RO or updated his address of record, 
the Board is satisfied that the veteran received all 
appropriate notice, and failed to report for multiple 
scheduled VA examinations without a showing of good cause.  
See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §  3.655.  As the evidence of record is not 
sufficient to grant the benefit sought, due to the veteran's 
failure to report for multiple scheduled VA examinations 
without a showing of good cause, the appeal is denied.


ORDER

Entitlement to a rating in excess of 40 percent for 
postoperative lumbosacral disc disease is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


